Appellant was convicted of having whisky in his possession which did not show that the tax due the State had been paid, and his punishment was assessed at a fine of $150.00 and confinement in the county jail for a period of sixty days.
It is noted that what purports to be a statement of facts accompanying the transcript does not bear the approval of the trial judge. Consequently the same can not be considered by this Court, and in the absence of a statement of facts appellant's bills of exceptions can not be appraised.
The information seems to be sufficient to charge the offense of which the appellant was convicted. All other matters of form appearing regular, the judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.